UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 14-7493


RAYMOND THOMAS,

                  Petitioner - Appellant,

          v.

ISAAC   FULWOOD,   JR.,      Chairman;     UNITED     STATES    PAROLE
COMMISSION, et al,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:14-cv-03014-RMG)


Submitted:   December 16, 2014                 Decided:   December 19, 2014


Before DUNCAN      and   DIAZ,   Circuit   Judges,    and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond     Thomas,       a     federal        prisoner,    appeals      the

district     court’s   order     accepting        the      recommendation       of   the

magistrate    judge    and    denying      relief     on    his   28   U.S.C.    § 2241

(2012)   petition.       We    have       reviewed    the     record    and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Thomas v. Fulwood, No. 1:14-cv-03014-RMG

(D.S.C. Oct. 1, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court       and   argument      would    not   aid    the

decisional process.



                                                                              AFFIRMED




                                            2